Appeal by the defendant from an order of the Supreme Court, Kings County (Hall, J.), dated January 12, 2006, which denied his motion for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643) on his conviction of criminal possession of a controlled substance in the second degree, which sentence was originally imposed, upon a jury verdict, on May 17, 2004.
Ordered that the order is affirmed.
Contrary to the defendant’s contention, since the defendant was fewer than three years from parole eligibility, the Supreme Court properly denied his motion to be resentenced pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643; see People v *844Thomas, 38 AD3d 319 [2007]; People v Nolasco, 37 AD3d 622 [2007]; People v Thomas, 35 AD3d 895 [2006]; People v Parris, 35 AD3d 891 [2006]; People v Bautista, 26 AD3d 230 [2006]). Santucci, J.P., Skelos, Lifson and Carni, JJ., concur. [See 11 Misc 3d 757 (2006).]